DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 36-54, 71, and 75, filed 09/28/2020, are currently pending and are under consideration.
Specification
The use of the term Bluetooth, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 36 and 48 are objected to because of the following informalities:  
Claim 36, line 5, “in including” should read “including”.
Claim 48 ends in a comma but should end in a period.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: the “control unit” in claims 36 and 54. The control unit is being considered to be a controller as described on page 34, last paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-53 and 75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation “the structure…can be generated in the tissue of the patient’s eye” in lines 19-20. This limitation is unclear as to whether the data is actually being used or not. This raises questions such as is the data being used to control the device or is it just being stored in memory?
Regarding the limitation “first interface” and “second interface” in claim 36, it is unclear what the interface is. For examination purposes, it will be understood to be any kind of transmission means, as explained in the specification on page 30, lines 30-31, page 31 lines 10-16, and page 32, lines 8-12.  
Claim 46 recites the limitation “this access incision can be generated” in line 8. This limitation is unclear as to whether the incision is generated or not. 
Claims 37-45, 47-53, and 75 are rejected based on their dependency on claim 36.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 36-54, 71, and 75 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a planning device and method for generating control data for an ophthalmological laser. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04. The instant claims are evaluated according to such analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claim 36 is directed towards a device, and claim 54 is directed towards a method, and thus meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	Claim 36 recites a device and claim 54 recites a method for generating control data for an ophthalmological laser comprising supplying data of a characterization of the patient’s eye, data of a model of a shunt implant, transferring the data to a control unit, and generating control data for the scanning pattern from the supplied data. The limitation of generating control data for an ophthalmological laser, as drafted in claims 36-54, 71, and 75, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of a laser device and generic computer components (e.g. the control unit). For example, generating control data in the context of this claim encompasses a user obtaining data regarding characterization of the patient’s eye, obtaining data of a model of a shunt implant, transferring the data to a control unit, and generating control data for the scanning pattern from the input data. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	The additional elements of a laser with a focusing and scanning apparatus and a control unit are recited at a high level of generality (i.e., as a generic laser device and controller/computer) such that they amount to no more than mere instructions to apply the exception using a generic computer component. No specific laser therapy device or control unit has been claimed, and therefore, under its broadest reasonable interpretation, the laser therapy device and control unit can be considered to be any known laser or controller, as specified in the prior art rejections below.  
Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(a)(2)(III)(C). 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a laser device and control unit amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 36, 37, 48, 49, 51, 52, 71, and 75 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herekar et al. (International Publication WO 2018/049246 – APPLICANT CITED IN 09/04/202 IDS), hereinafter Herekar.
Regarding claims 36 and 54, Herekar discloses a planning device and method for generating control data for an ophthalmological laser therapy appliance, the laser therapy appliance comprising a laser device with a laser source that generates a pulsed laser beam, with a focusing apparatus that focuses the pulsed laser beam on a focus, and with a scanning apparatus that scans the focus of the pulsed laser beam in a tissue of a patient's eye, in including a cornea, a limbus, and/or a sclera, that modifies microstructures or severs the tissue along a scanning pattern of focus spots of the focus of the pulsed laser beam in accordance with the control data, and a control unit that controls the ophthalmological laser therapy appliance by application of the control data (e.g. Par. [0214]: the device can be used in pretreatment planning; Par. [0020]: pulsed laser; Par. [0306]: laser system with scanner and focusing system and processor for controlling the laser system; Par. [0324]: treatment can be targeted in the limbus; Abstract: cornea can be treated; Par. [0056]: the processor is considered to be the control unit), 
- wherein the planning device comprises a first interface that supplies data of a characterization of the patient's eye, including the cornea, the limbus, and/or the sclera of the patient's eye, and that supplies data of a model of a shunt implant for pressure-reducing bridging of the cornea and/or data of a structure, to be generated in the cornea, the limbus, and/or the sclera, for pressure-reducing bridging of the cornea, and a second interface that transfers the control data to a control unit of the ophthalmological laser therapy appliance (e.g. Pars. [0340]-[0342]: user uploads image of the eye and is then used to plan a treatment pattern that will be generated in the eye; Par. [0386]; Par. [0324]: treatment can be targeted in the limbus; Abstract: cornea can be treated), 
- wherein the planning device is embodied to generate control data for the scanning pattern of the focus in a tissue of the patient's eye, including the cornea, the limbus and/or the sclera, from the supplied data, the control data rendering the ophthalmological laser therapy appliance controllable such that the structure for pressure-reducing bridging of the cornea and/or the structure for receiving the shunt implant for pressure-reducing bridging of the cornea can be generated in the tissue of the patient's eye (e.g. Par. [0386]: treatment is planned; Par. [0261]: the ring in the cornea is considered to be the pressure reducing bridge, “The tissue surrounding Schlemm's canal may be urged towards the treatment locations following treatment (as indicated by the arrows extending from Schlemm's canal in FIG. 4C) which may in turn "pull" on the roof of Schlemm's canal and cause dilation and/or translocation of Schlemm's canal, thereby improving aqueous outflow for treatment of glaucoma.”).
Claim 36 is anticipated by Herekar as indicated above. Regarding claim 37, Herekar further discloses wherein the scanning pattern describes at least one incision surface, which is filled by focus spots of the focus of the pulsed laser beam, which moves along the scanning pattern, such that there is complete or incomplete separation of the tissue at this incision surface, and/or the scanning pattern describes at least one tissue region that has been microstructured by the pulsed laser beam, said tissue region being filled by focus spots of the focus of the pulsed laser beam, which moves along the scanning pattern, in such a way that the tissue of this tissue region is modified in a focus effective region around the focus spot of the pulsed laser (e.g. Fig. 9A: multiple light outputs of the laser beam which are in a specific pattern; Par. [0311]: describing Fig. 9A; Par. [0261]: the ring in the cornea is considered to be the pressure reducing bridge, “The tissue surrounding Schlemm's canal may be urged towards the treatment locations following treatment (as indicated by the arrows extending from Schlemm's canal in FIG. 4C) which may in turn "pull" on the roof of Schlemm's canal and cause dilation and/or translocation of Schlemm's canal, thereby improving aqueous outflow for treatment of glaucoma.”).
Claim 36 is anticipated by Herekar as indicated above. Regarding claim 48, Herekar further discloses a measuring device connected to the first interface, said measuring device producing the data of the characterization of the patient's eye from a measurement of the patient's eye and supplying said data of the characterization to the planning device (e.g. Par. [0056]: using OCT to determine eye measurements, OCT is considered the measuring device).
Claim 48 is anticipated by Herekar as indicated above. Regarding claim 49, Herekar further discloses wherein the measuring device comprises one or more of the following apparatuses: an autorefractor, a refractometer, a keratometer, an aberrometer, a wavefront measuring device, an optical coherence tomography (OCT) scanner, a Scheimpflug camera, an ultrasound imaging system, and a microscope (e.g. Par. [0056]: using OCT to determine eye measurements, OCT is considered the measuring device).
Claim 36 is anticipated by Herekar as indicated above. Regarding claim 51, Herekar further discloses an ophthalmological laser therapy appliance for treatment of a tissue of a patient's eye for pressure-reducing bridging of the cornea, comprising: a laser device with a laser source that generates a pulsed laser beam, a focusing apparatus that focuses the pulsed laser beam at a focus, and a scanning apparatus that scans the focus of the pulsed laser beam in a tissue of a patient's eye, including in a cornea, a limbus, and/or a sclera, to modify, microstructure or sever the tissue along a scanning pattern of focus spots of the focus of the pulsed laser beam, which is determined by control data, a control unit for controlling the ophthalmological laser therapy appliance by application of the control data, and a planning device that generates the control data (e.g. Par. [0214]: the device can be used in pretreatment planning; Par. [0020]: pulsed laser; Par. [0306]: laser system with scanner and focusing system and processor for controlling the laser system; Par. [0324]: treatment can be targeted in the limbus; Abstract: cornea can be treated; Par. [0056]: the processor is considered to be the control unit)
Claim 51 is anticipated by Herekar as indicated above. Regarding claim 52, Herekar further discloses a measuring device that generates data of the characterization of the patient's eye, the measuring device being selected from a group consisting of: an autorefractor, a refractometer, a keratometer, an aberrometer, a wavefront measuring device, an optical coherence tomography (OCT) scanner, a Scheimpflug camera, an ultrasound imaging system and a microscope (e.g. Par. [0056]: using OCT to determine eye measurements, OCT is considered the measuring device).
Claim 54 is anticipated by Herekar as indicated above. Regarding claim 71, Herekar further discloses generating control data for a scanning pattern of the focus in a tissue of the patient's eye, including in the cornea, the limbus, and/or the sclera, for an ophthalmological laser therapy appliance and transferring the control data to the ophthalmological laser therapy appliance; and operating the ophthalmological laser therapy appliance with the aid of the control data to generate, in a patient's eye, a structure for pressure-reducing bridging of the cornea in the tissue of the patient's eye and/or a structure for receiving a shunt implant for pressure-reducing bridging of the cornea (e.g. Par. [0386]: treatment is planned; Par. [0261]: the ring in the cornea is considered to be the pressure reducing bridge, “The tissue surrounding Schlemm's canal may be urged towards the treatment locations following treatment (as indicated by the arrows extending from Schlemm's canal in FIG. 4C) which may in turn "pull" on the roof of Schlemm's canal and cause dilation and/or translocation of Schlemm's canal, thereby improving aqueous outflow for treatment of glaucoma.”).
Claim 36 is anticipated by Herekar as indicated above. Regarding claim 75, Herekar further discloses a computer program product with program code which, upon its execution on a computer, carries out a planning method for generating control data for an ophthalmological laser therapy appliance which is readable on a planning device for generating control data as claimed claim 36, by a processor of a planning device, and on the planning device for consecutively controlling an ophthalmological laser therapy appliance using the generated control data, and which, when carried out by the planning device, generates control data to operate the ophthalmological laser therapy appliance for treating a tissue of a patient's eye for pressure-reducing bridging of the cornea (e.g. Par. [0056]: the processor receives instructions for planning and performing therapy).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 38, 39, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Herekar et al. (International Publication WO 2018/049246 – APPLICANT CITED IN 09/04/202 IDS), hereinafter Herekar, as applied to claim 36 above, and further in view of Bene et al. (US Patent Application Publication 2009/0043242 – APPLICANT CITED IN 09/04/202 IDS), hereinafter Bene.
Claim 36 is anticipated by Herekar as indicated above. Regarding claim 38, Herekar fails to disclose wherein the structure for receiving the shunt implant for pressure-reducing bridging of the cornea is embodied to receive the shunt implant in such a way that a subsequent change in the position thereof in the cornea, the limbus, and/or the sclera is inhibited. Bene in a similar field of endeavor, is directed towards instruments and methods for corneal implantation. Bene discloses wherein the structure is embodied to receive the shunt implant in such a way that a subsequent change in the position thereof in the cornea, the limbus, and/or the sclera is inhibited (e.g. Par. [0043]: “A surgeon selectively sizes the incision to allow the head 32 or the foot 34 to be manipulated through the incision, and yet prevent both the head 32 and the foot 34 from passing through once the shunt 30 is in place, thereby securing the shunt 30 in position”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Herekar to include the structure being embodied to receive the shunt implant in such a way that a subsequent change in the position is inhibited as taught by Bene in order to provide the predictable results of ensuring the shunt is secure in its position.
Claim 38 is anticipated by Herekar as indicated above. Regarding claim 39, Herekar fails to disclose wherein the structure for receiving the shunt implant for pressure-reducing bridging of the cornea is embodied to receive the shunt implant in such a way that a subsequent change in the position thereof in the cornea, the limbus, and/or the sclera is inhibited in such a way that back-sliding following the reception thereof is inhibited. Bene in a similar field of endeavor, is directed towards instruments and methods for corneal implantation. Bene discloses wherein the structure is embodied to receive the shunt implant in such a way that back-sliding following the reception thereof is inhibited (e.g. Par. [0043]: “A surgeon selectively sizes the incision to allow the head 32 or the foot 34 to be manipulated through the incision, and yet prevent both the head 32 and the foot 34 from passing through once the shunt 30 is in place, thereby securing the shunt 30 in position”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Herekar to include the structure being embodied to receive the shunt implant in such a way that back sliding is inhibited as taught by Bene in order to provide the predictable results of ensuring the shunt is secure in its position.
Claim 36 is anticipated by Herekar as indicated above. Regarding claim 42, Herekar fails to disclose wherein the structure for receiving the shunt implant for pressure-reducing bridging of the cornea is embodied as a bridge- like structure in the cornea, the limbus, and/or the sclera, in which the shunt implant can be received completely or partially in a specific configuration as an implant bridge structure. Bene in a similar field of endeavor, is directed towards instruments and methods for corneal implantation. Bene discloses wherein the structure is embodied as a bridge- like structure in the cornea, the limbus, and/or the sclera, in which the shunt implant can be received completely or partially in a specific configuration as an implant bridge structure (e.g. Fig. 1: shunt is considered to be bridge shaped; Fig. 2: shunt is seen inside of the eye; “bridge like” structure is being considered to be a shape that allows two ends to be connected). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Herekar to include the structure being embodied as a bridge-like structure as taught by Bene in order to provide the predictable results of ensuring the shunt is secure in its position in the eye through the feet of the shunt.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Herekar et al. (International Publication WO 2018/049246 – APPLICANT CITED IN 09/04/202 IDS), hereinafter Herekar, as applied to claim 36 above, and further in view of Yakacki et al. (International Publication WO 2016/100500 – APPLICANT CITED IN 09/04/202 IDS), hereinafter Yakacki.
Claim 36 is anticipated by Herekar as indicated above. Regarding claim 42, Herekar fails to disclose wherein the structure for pressure-reducing bridging of the cornea has a drainage structure, which is stabilized by application of light-induced cross-linking. Yakacki is directed towards a translimbal drainage device. Yakacki discloses a drainage structure, which is stabilized by application of light-induced cross-linking (e.g. Page 2, lines 10-17; Page 38, lines 15-20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Herekar to include a drainage structure, which is stabilized by application of light-induced cross-linking as taught by Yakacki in order to provide the predictable results of a drainage device with improved stability. 
 While there are no prior art rejections for claims 39-41, 43, 44, 46, 47, 50, and 53, the claims are not indicated as allowable due to the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 101 as explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792